Citation Nr: 0600177	
Decision Date: 01/05/06    Archive Date: 01/19/06

DOCKET NO.  04-27 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for bilateral ingrown 
toenail disability. 


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from April 1998 to April 
2002.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in October 2003, 
a statement of the case was issued in May 2004, and a 
substantive appeal was received in July 2004.  The veteran 
initially requested a Board hearing, but this request was 
subsequently withdrawn in August 2004. 


FINDING OF FACT

Bilateral ingrown toenail disability was manifested during 
active duty service.


CONCLUSION OF LAW

Bilateral ingrown toenail disability was incurred in the 
veteran's active duty service. 38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is claiming service connection for his bilateral 
ingrown toenail disability.  Applicable law provides that 
service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

The veteran's February 1998 entrance examination showed 
abnormal feet, but this was noted to be because of mild pes 
planus.  There was no mention of ingrown toenails.  Further, 
in his contemporaneous medical history, the veteran expressly 
denied having any foot trouble.  July 2001 service medical 
records showed that an ingrown toenail was still bothering 
the veteran.  In his January 2002 separation examination, the 
feet were evaluated as clinically normal.  However, in his 
contemporaneous medical history, the veteran stated that he 
had foot trouble, including ingrown toenails.

In a claim for VA compensation benefits received in April 
2002 (the same month of his discharge from service), the 
veteran referenced heel pain and ingrown toenails.  

By rating decision in November 2002, the RO denied 
compensation benefits for various claimed disorders, 
including heel disability, but did not address the ingrown 
toenail claim. 

The veteran subsequently again requested service connection 
for ingrown toenail disability.  In support of his appeal, 
the veteran has submitted copies of medical literature 
regarding the nature and causes of ingrown toenails. 

The only other pertinent post service medical evidence is a 
July 2003 VA examination report in which the examiner stated 
that the veteran had mild bilateral ingrown toenails of the 
hallux, with no current infection.  The examiner did not 
offer an opinion about whether the disorder was congenital or 
developmental. 

The RO denied the veteran's claim because it considered the 
veteran's condition to be a congenital or developmental 
defect.  However, there is no medical evidence of record to 
support this conclusion.  

The veteran filed his initial claim for ingrown toenail 
disability as soon as he was discharged from active service 
in April 2002.  The RO did not adjudicate the veteran's claim 
until he reiterated his claim in May 2003.  Given that the 
veteran has continually complained of his bilateral ingrown 
toenail disability and filed a claim as soon as he was 
released from service, and in light of the current medical 
evidence of the claimed disability, the Board finds that the 
record shows a continuity of pertinent symptomatology to link 
the disability to service.  The veteran's service medical 
records show treatment for ingrown toenails while in service.  
Further, there is a current diagnosis of bilateral ingrown 
toenails; and based on continuing symptomatology, a link 
between the veteran's current disability and service.  Thus, 
service connection for bilateral ingrown toenail disability 
is warranted.

On November 9, 2000, the President signed into law the VCAA, 
which has been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126.  Under the VCAA, VA has a duty to 
notify the veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant. 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet.App. 183, 187 (2002).  In light of the favorable decision 
as it relates to the issue of entitlement to service 
connection for bilateral ingrown toenail disability, no 
discussion of VCAA compliance is necessary as there has been 
no detriment to the veteran as a result of any failure to 
meet VCAA notice and assistance requirements. 


ORDER

Entitlement to service connection for disability manifested 
by bilateral ingrown toenails is warranted.  The appeal is 
granted. 


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


